t c summary opinion united_states tax_court brandon brown and christi cloaninger brown petitioners v commissioner of internal revenue respondent docket no 2809-16s filed date james g mcgee jr and william h webb for petitioners jerrika c anderson and horace crump for respondent summary opinion laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 accuracy-related_penalty which he has conceded the sole issue we decide is whether petitioners properly claimed dollar_figure as deductible_repair expenses instead of depreciable capital expenditures we hold that petitioners did not properly so claim and we sustain respondent’s determination background the parties submitted this case fully stipulated under rule the stipulation of facts is incorporated herein petitioners resided in mississippi when their petition was filed petitioners listed four properties as commercial on their schedule e supplemental income and loss for that year petitioners claimed a deduction of dollar_figure for rental repairs on two of the four properties dollar_figure on one property and dollar_figure on the other on date respondent issued a notice_of_deficiency for the year at issue in which he allowed dollar_figure as a deduction for rental repairs and disallowed the remaining dollar_figure determining that the latter amount was a capital_expenditure that must be added to petitioners’ bases in the properties and depreciated over the applicable_recovery_period accordingly respondent determined that petitioners’ depreciation deduction for should be increased from dollar_figure to dollar_figure in view of these adjustments respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioners’ taxable_year which penalty he has conceded the parties have stipulated that the following represents the expenditures_for which petitioners were denied a current deduction item carpet--suite b carpet and install vinyl composition tile--suite a carpet--hoya carpet--suite e remodeled stained ceiling tiles removed walls cut out openings applied door sweeps --suite a replaced condensing unit and install clean-kit remodeled built walls and removed doorways -- suite a install new ceiling and tiles--ridgeland wiring wired circuitry to reconnect outlets installed emergency fixtures two exit fixtures and replaced ballast and lamps cost dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number we note that the total of these stipulated expenses is dollar_figure or dollar_figure more than the dollar_figure for which respondent disallowed a deduction in the notice_of_deficiency the parties have not explained this discrepancy but it is not material to our resolution of the case petitioners timely filed with this court a petition contesting respondent’s determination see sec_6213 discussion i overview a burden_of_proof generally the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed to be correct and the taxpayer bears the burden of proving the determination improper by a preponderance_of_the_evidence see rule a 290_us_111 in certain instances where a taxpayer has introduced credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability the burden_of_proof shifts to the commissioner but only if the taxpayer has complied with substantiation requirements maintained all records required by the code and cooperated with the government’s reasonable requests for witnesses information documents meetings and interviews sec_7491 deductions are a matter of legislative grace and the taxpayer must prove his entitlement to any deductions claimed 503_us_79 taxpayers are obligated to maintain sufficient records to substantiate expenses underlying their claimed deductions sec_6001 see also 65_tc_87 aff’d 540_f2d_821 5th cir self-serving declarations generally are not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 wl at b deductibility of business_expenses taxpayers may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 however no deduction is allowed for amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 such amounts instead must be capitalized see sec_1_263_a_-3 income_tax regs it is a factual determination whether an expense is a deductible_repair or an expenditure that must be capitalized 136_tc_195 only those expenditures may be deducted that are made to restore property to a sound state or to mend it with the purpose of keeping the property in an ordinarily efficient operating condition ill merchs tr co v commissioner 4_bta_103 such expenditures do not add to the property’s value nor do they appreciably prolong its life instead they merely keep the property in an operating condition over its probable useful_life for the uses for which it was acquired id see also gibson assocs inc v commissioner t c pincite on the other hand expenditures_for replacements alterations improvements or additions which prolong a property’s life increase its value or make it adaptable to a different use are treated as additions to capital ill merchs tr co v commissioner b t a pincite see also gibson assocs inc v commissioner t c pincite an expenditure made for an item as part of a general plan of rehabilitation modernization and improvement of the property must be capitalized even if standing alone the item appropriately may be classified as a deductible_repair niv v commissioner tcmemo_2013_82 at furthermore an expenditure to acquire an asset with a useful business life exceeding one year generally is treated as a capital_investment and is not deductible currently as an ordinary and necessary business_expense 55_tc_743 useful_life is the period over which the asset may reasonably be expected to be useful to the taxpayer in his trade_or_business or in the production of his income sec_1_167_a_-1 income_tax regs and the burden of proving it falls upon the taxpayer see barr v commissioner tcmemo_1989_69 56_tcm_1255 ii the parties’ arguments petitioners contend that the disputed expenditures should be classified as deductible ordinary and necessary rental property repair expenses and thus should not be reclassified as capital expenditures more than half of the disputed expenditures were to repair or replace carpeting that had been damaged or worn during the ordinary course of tenancy they argue in order to lease the properties to new tenants petitioners point out that the work did not involve a wholesale replacement of each property’s flooring but was limited to carpeting that needed to be removed or repaired similarly petitioners maintain that the remodeling expenses were to paint damaged walls and replace stained or worn ceiling tiles remedial repairs made only to the extent necessary to comply with the terms of various lease agreements the remaining expenditures too they claim were remedial and did not extend the property’s useful_life by more than one year being intended to restore the leased property to a suitable condition in all petitioners argue the disputed expenditures were made to keep the properties in operating condition over their useful_life and neither prolonged either property’s life nor increased its value these expenses are properly deductible they contend because they were not incurred as part of a grand scheme to rehabilitate or modernize the premises but were incurred through routine maintenance respondent asserts that the burden_of_proof respecting the disputed expenses falls upon petitioners because they have not satisfied the requirements in sec_7491 to shift the burden to him according to respondent petitioners have not carried this burden respondent maintains that the disputed repairs constitute capital expenditures because they are replacements or improvements he argues that aside from their self-serving declarations petitioners have failed to provide any information about the expenditures other than that they were incurred to the extent that the expenditures were related to new items replacing old ones respondent contends that petitioners have offered no evidence showing when the originals were placed in use or their condition upon replacement petitioners have not demonstrated that the expenditures did not add value to the properties respondent asserts such as by providing information about the values of the properties before and after renovation respondent also contends that petitioners have failed to show that the useful_life of any of the disputed repairs is less than one year or that the expenditures should not be deemed a general plan of improvement finally he asserts that notwithstanding petitioners’ assertion that the expenses were incurred through routine maintenance and to comply with the terms of various lease agreements they have provided no evidence of such agreements or that the work performed was done on a recurring basis ultimately respondent argues petitioners cannot rely on mere allegations unsupported by the record see wages v commissioner tcmemo_2017_103 and their failure to introduce favorable evidence within their control supports an inference that such testimony or documentation would not support their position see 6_tc_1158 aff’d 162_f2d_513 10th cir iii petitioners’ burden_of_proof we agree with respondent that petitioners have failed to satisfy their burden_of_proof as we observed above the burden is on the taxpayer to prove by a preponderance_of_the_evidence that the notice_of_deficiency is incorrect see rule a welch v helvering u s pincite as the short background section of this opinion attests the record in this case is sparse all that is before the court is a three-page stipulation of facts without any corresponding exhibits establishing that petitioners in the course of their commercial rental business incurred certain expenses for which respondent denied a deduction while we have before us an itemized list of the work performed and the costs therefor we have no evidence about the context in which that work was performed nor its effect on the value or the useful_life of either property petitioners on brief have provided certain explanations that purport to establish such a context however because petitioners’ statements are not supported by any evidence--that is by any stipulation or exhibit thereto or any other source--those statements cannot be treated as anything more than unsworn allegations see rule c as respondent points out petitioners’ case suffers from the same defect as that of the taxpayers in wages assertions made on brief that are not supported by the record had petitioners timely offered further stipulations of fact witness testimony lease contracts valuation or inspection reports or any other evidence we would have been able to consider the ways in which such evidence supported petitioners’ contentions in the absence of this we can look no further than the facts stipulated by the parties and summarized in this opinion’s background section those facts do not controvert respondent’s determination in the notice_of_deficiency of petitioners’ tax_liability because petitioners have not adduced any evidence tending to show respondent’s determination of their tax_liability to be improper the burden_of_proof remains with them cf sec_7491 and because of their failure to present contradictory evidence petitioners by necessity cannot prove that determination improper by a preponderance_of_the_evidence accordingly the presumption of correctness attached to respondent’s determination as set forth in the notice_of_deficiency holds and we must sustain it iv conclusion petitioners have failed to present evidence corroborating their position that respondent improperly reclassified dollar_figure of their business_expenses as depreciable capital expenditures instead of deductible_repair costs thus we find that petitioners have failed to satisfy their burden of proving by a preponderance_of_the_evidence that the notice_of_deficiency is incorrect we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy- related penalty under sec_6662
